SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUS DWS Target 2014 Fund On July 9, 2014, the Board of Trustees approved the liquidation andtermination of the DWS Target 2014 Fundon its maturity date, November 15, 2014 (“Maturity Date”). Shareholders may exchange into another DWS fund or redeem their shares prior to the Maturity Date. Allshares held at the Maturity Date will be redeemed. Any redemption or exchange willbe a taxable event for shareholders with the exception of those participating in Individual Retirement Accounts (IRAs), qualified defined contributionand defined benefit plans or other tax‐advantaged accounts. The fund’s investment protection applies only on the Maturity Date to shareholders that reinvested all their dividends and did not redeem their shares before the Maturity Date. Shareholders who redeem or exchange their shares prior to the Maturity Date or do notreinvest all dividends, may receive more or less than their original investment. Please Retain This Supplement for Future Reference July 14, 2014 PROSTKR-399
